—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (J. Goldberg, J.), rendered May 29, 1996, convicting him of burglary in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
We agree with the Supreme Court that the delay of the proceedings to conduct plea negotiations, upon the consent of defense counsel, was not chargeable to the People for purposes of CPL 30.30 (see, People v Chu Zhu, 245 AD2d 296; People v Crogan, 237 AD2d 745).
Rosenblatt, J. P., O’Brien, Ritter and Goldstein, JJ., concur.